Case: 1:09-cr-O0009-MWM Doc #: 57 Filed: 11/20/20 Page: 1 of 3 PAGEID #: 329

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
UNITED STATES OF AMERICA, : Case No. 1:09-cr-9
Plaintiff, ' Judge Matthew W. McFarland
V.

JOSE M. BUENO, SR. (1),

Defendant.

 

ORDER GRANTING DEFENDANT’S RENEWED MOTION REQUESTING EARLY
TERMINATION OF SUPERVISED RELEASE (Doc. 53)

 

This matter is before the Court on Defendant Jose M. Bueno, Sr.’s renewed motion

for early termination of his supervised release. (Doc. 53).
I.

Mr. Bueno requests early termination of his 5-year period of supervised release.
He is 78 years old and represents that he suffers from serious medical conditions,
including severe peripheral artery disease. He states that he was recently hospitalized.
He also states that he has maintained an unblemished record, fully complied with the
conditions of his supervised release, and avoided any illegal entanglement for over a
decade. He points out that he has served over 90% of his term of supervised release and
that only about six months remain. He requests that, given his increasingly urgent need
for affordable medical treatment, which he can receive from his family doctors in Mexico,

the Court terminate the remaining period of his supervised release. (Doc. 53.)
Case: 1:09-cr-O0009-MWM Doc #: 57 Filed: 11/20/20 Page: 2 of 3 PAGEID #: 330

The Government responds in non-opposition. It has confirmed Mr. Bueno’s
representations regarding his conditions and, based on the time he has already spent on
supervised release, does not oppose his requested relief. (Doc. 56).

Il.

The decision of whether to terminate an individual’s term of supervised release
before it expires, under 18 U.S.C. § 3583(e), is a discretionary call. United States v. Suber,
75 F. App'x 442, 443 (6th Cir. 2003). Section 3583(e) governs modifications of conditions
or revocation of supervised release. A district court may, after consideration of various
factors set forth in § 3553(a), terminate a term of supervised release at any time after the
expiration of one year of supervised release “if it is satisfied that such action is warranted
by the conduct of the defendant released and the interest of justice.” 18 U.S.C. §
3583(e)(1). No hearing is necessary in this case under Fed. R. Crim. P. 32.1(c).

Mr. Bueno satisfies the one-year requirement. He has been under supervision for
over four years. Application of the factors in § 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D),
(a)(4), (a)(5), (a)(6), and (a)(7) favors early termination of Mr. Bueno’s supervised release.
Although the nature and circumstances of the crime were serious, his history and
characteristics since receiving the sentence—which ended early—do not reveal any
lapses into criminal conduct. His sentence term from August 2010 to March 2016 and
supervised release term since then have provided adequate deterrence and protection to
the public. Furthermore, early termination will facilitate his current medical needs by
permitting him to travel to Mexicali and Tijuana, Mexico, to receive medical care with
family doctors. He is on the tail-end of his supervised release term— less than six months

2
Case: 1:09-cr-O0009-MWM Doc #: 57 Filed: 11/20/20 Page: 3 of 3 PAGEID #: 331

remain. The Court finds that requiring Mr. Bueno to serve out the remainder of his
supervised release term would not advance the § 3553 factors any more than his early
release would.

Lastly, Mr. Bueno’s conduct and the interests of justice warrant early termination
of his supervised release. The Government has not identified any conduct on Mr. Bueno’s
part that would preclude early termination. And, since Mr. Bueno is 78 years old, with
the current Covid-19 pandemic underway, permitting him to seek medical care from
doctors he knows and can afford serves the interests of justice. See 18 U.S.C. § 3583(e)(1).

III.

For the reasons above, the Court GRANTS Mr. Bueno’s renewed motion
requesting early termination of his supervised release (Doc. 53). Mr. Bueno’s supervision
shall be terminated and he shall be discharged from that supervision immediately.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

" “Werte Witte fallD

JUDGE MATTHEW W. McFARLAND

 
